Citation Nr: 0432136	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
foot drop.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from April 1971 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder.  

The Board notes that the veteran has reported a significant 
deterioration in his ability to use his right lower 
extremity.  In support of his contention, he has submitted a 
May 2004 VA outpatient treatment record indicating that he 
has atrophy of both extensor digitorum brevis and was 
hypotonic in both lower extremities with trace strength in 
his right ankle and absent ankle jerks.  As this VA medical 
record may be considered an inferred claim for special 
monthly compensation based on the loss of use of the right 
lower extremity, the matter is referred to RO for appropriate 
action. 


REMAND

The record reflects that the veteran is in receipt of Social 
Security disability benefits.  He reports that these benefits 
were awarded based on his service-connected back and right 
leg disabilities.  However, a review of the claims folder 
suggests that the records received from the Social Security 
Administration (SSA) are incomplete.  In this regard, while 
treatment records from St. Francis Hospital dated from 
December 1999 to March 2000 were received, a copy of the 
award determination from the SSA is not of record.  As this 
record is potentially probative to the present appeal, 
efforts should be made to ensure that a complete copy of 
records from the SSA are associated with the claims folder.

In addition to the foregoing, the Board notes that there has 
been a recent change in the criteria for rating service-
connected back disorders.  Specifically, the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  The statement of the case addressing the 
veteran's claim for an increased rating for his service-
connected back disability was issued prior to the change in 
the rating criteria.  On remand, the RO should consider the 
changes in the pertinent rating criteria.  

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the current severity of 
the veteran's service-connected right foot drop and lumbar 
disability.  While the veteran was afforded a VA compensation 
and pension examination in September 2003, the Board finds 
that this examination is inadequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the RO should 
schedule the veteran for a new VA examination.

Finally, the Board notes that at the hearing before the 
assigned, the veteran alleged that he has left foot drop 
associated with his service-connected back disability and 
that he is unemployable due to his service-connected 
disabilities.  These matters should be addressed by the RO 
before the Board decides the issues on appeal.

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following action:

1.  The RO should send the veteran the 
notice required under the VCAA and the 
implementing regulations in response to 
his claims for service connection for 
left foot drop and entitlement to a total 
rating based on unemployability due to 
service-connected disabilities.

2.  With respect to the issues currently 
on appeal, the RO should request the 
veteran to provide any pertinent evidence 
in his possession and the names and 
addresses of all medical care providers 
who have treated him for his right foot 
drop and lumbar spine disability since 
May 2004.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

4.  The RO should obtain from the Social 
Security Administration copies of its 
decision awarding the veteran disability 
benefits and the records upon which the 
award was based.  

5.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

6.  Thereafter, the veteran should be 
afforded an examination by a physician 
with sufficient expertise to determine 
the current degree of severity of his 
service-connected left shoulder and 
lumbar spine disabilities, to include the 
right foot drop.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left shoulder and low 
back disabilities, to include all 
associated neurological impairment of the 
lower extremities.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected lumbar spine 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the veteran's service-
connected low back disability should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also indicate whether 
the symptoms associated with the 
veteran's right foot drop and any left 
foot drop result in dangling and dropping 
of the foot; loss of active movement of 
the muscles below the knee; and/or 
weakened or lost flexion of the knee.  
Any muscular atrophy associated with foot 
drop should be described.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected left shoulder 
and low back disabilities, to include any 
associated impairment of the lower 
extremities, on the veteran's ability to 
work.  

The rationale for all opinions expressed should 
also be provided.

7.  The RO should also undertake any 
other development it determines to be 
indicated.

8.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for left foot drop and inform 
the veteran of his appellate rights with 
respect to this decision.

9.  The RO should also readjudicate the 
issues on appeal based on a de novo 
review of the pertinent evidence and in 
light of all applicable criteria 
including recent changes in the rating 
criteria applicable to back disabilities.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

10.  If it has not been rendered moot, 
the RO should also adjudicate the issue 
of entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.  The RO should also inform 
the veteran of his appellate rights with 
respect to this decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome of this claim.  The veteran need take no 
action until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




